Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
In regards to claim 1, Applicant argues the cited references, taken alone or in combination, fail to disclose or suggest the newly amended features of the claim. In particular, it was asserted by the Office that the threshold A of Oka (US 20180170378) corresponds to the claimed control permission range, but asserts that Oka’s unacceptable steering range, which is different than threshold A, corresponds to the control permission range in the previous rejection of claim 3. Further, that Oka teaches that the threshold A decreases as curvature increases, which is the opposite of what is claimed, as the control permission range decreases with a decrease in lane curvature and vice versa. Still further, that Oka is silent in regards to whether threshold A increases, decreases, or is kept constant as the curvature decreases and therefore the above limitations cannot be taught. 
However, as was clearly stated in the previous Office Action rejection of claim 1 and repeated in the rejection below, “there is a control permission range set as any lane position larger than the threshold lateral target position A.” As such, the control permission range was not asserted as the threshold A itself, but rather the area greater than the threshold. Further, as was stated in the previous Office Action rejection of claim 3, “the acceptable steering is any steering that results in a lateral position greater than the threshold lateral position A.” The Examiner explained that the unacceptable range of steering is in fact the area of the road where it is unacceptable to steer into as defined by the threshold A and it was never asserted that the unacceptable range or the threshold A were the control permission range. Instead, consistently throughout the previous Office Action and this Office Action the control permission range has always been explained as the lane positions greater than the threshold lateral target position A. As such, as was explained in the previous rejection of claim 3, the threshold A decreases as curvature increases, which means the remaining area increases as curvature increases which is the same as required by the claim, not the opposite. Further, Oka teaches that the threshold A decreases with increasing curvature, resulting in the remaining area increasing with increasing curvature and in fact it is a necessary and explicit inclusion that the opposite also happens, that when the curvature is decreasing, the remaining area is also decreasing, as shown in figure 5A, when the threshold begins higher and decreases the threshold A increases and thereby the remaining area decreases. To further clarify the rejection, a citation to figure 5A has been added to the rejection. 
As such, these arguments are unpersuasive. 
Applicant argues the references cited in combination with Oka fail to remedy the challenged deficiencies. 
However, no additional references have been required to remedy any alleged deficiency and therefore this argument is unpersuasive. 
Applicant argues independent claims 8 and 9, while different in scope, recite similar features to independent claim 1 and therefore are allowable for the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims which all depend on either claims 1, 8, or 9 are allowable by virtue of their dependency. 
This argument is unpersuasive for the same reasons as given above. 
Further, while not used for any rejection below and not intended to be incorporated into any rejection, but merely to provide additional teachings of prior art, newly found references Otake A (US 20180037216) and Otake B (US 20180037260) both discuss adjusting lane keeping assist based on curvature of the road increasing or decreasing. Either or both of these references read upon the above challenged limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 20180170378) in view of Joeng (US 20130030602).
In regards to claim 1, Oka teaches a lane departure prevention control apparatus for a vehicle, the lane departure prevention control apparatus comprising: (Fig 1)
a traveling environment recognizer configured to recognize a traveling environment ahead of the vehicle and detect a left lane marker that marks a left side of a traveling lane in which the vehicle is traveling and a right lane marker that marks a right side of the traveling lane on a basis of the recognized traveling environment; ([0041] image of scenery in front of the vehicle is acquired including a lane and left and right boundary lines of the lane by curvature acquiring unit 5.)
a vehicle behavior detector configured to detect behavior of the vehicle; ([0044] condition setting unit 7 determines yaw angle and [0046] vehicle speed.)
a control permission range setting unit configured to set a control permission range for permitting lane departure prevention control such that the control permission range extends from the left and right lane markers toward a lane center of the traveling lane using the detected left and right lane markers as references; ([0051] control performing unit 3 sets threshold lateral target position A and the vehicle is controlled if the vehicle current lateral position D is less than threshold position A. As such, there is a control permission range set as any lane position larger than the threshold lateral target position A. Fig 4, threshold lateral target position A is set from a lane edge and [0049] set based on the width, speed, and curvature of the lane.) 
and 
a lane shape detector configured to detect a change in a shape of the lane in which the vehicle is traveling, ([0041], [0042] curvature acquiring unit 5 calculates curvature of lane boundaries from image of lane lines. [0057] control performing unit 3 acquires shape of lane including curvature ahead of vehicle. [0040] process is executed repeatedly, and as such, changes in the lane shape are detected as the lane shape is continually re-determined.)
wherein the change in the shape of the lane detected by the lane shape detector includes a change in a lane curvature, ([0049] the threshold lateral position A decreases with an increase in the absolute value of the curvature, which itself is a change in the control permission range. [0057] control performing unit 3 acquires shape of lane including curvature ahead of vehicle. [0040] process is executed repeatedly, and as such, changes in the lane shape are detected as the lane shape is continually re-determined.)
wherein the control permission range setting unit decreases the control permission range that extends from the left and right lane markers toward the lane center of the traveling lane as the lane curvature decreases, ([0051] threshold lateral target position A and the vehicle is controlled if the vehicle current lateral position D is less than threshold position A. This is an acceptable steering range where the acceptable steering is any steering that results in a lateral position greater than the threshold lateral position A. Fig 5A, [0049] the threshold lateral position A decreases with an increase in the absolute value of the curvature, which must cause an increase in the acceptable range. As such, the unacceptable range is reduced as the curvature of the road increases and the unacceptable range is increased as the curvature of the road decreases, thus, the acceptable control range increases with an increased curvature and decreases with a decreased curvature.) and 
wherein the control permission range setting unit increases the control permission range that extends from the left and right lane markers toward the lane center of the traveling lane as the lane curvature increases. ([0051] threshold lateral target position A and the vehicle is controlled if the vehicle current lateral position D is less than threshold position A. This is an acceptable steering range where the acceptable steering is any steering that results in a lateral position greater than the threshold lateral position A. Fig 5A, [0049] the threshold lateral position A decreases with an increase in the absolute value of the curvature, which must cause an increase in the acceptable range. As such, the unacceptable range is reduced as the curvature of the road increases and the unacceptable range is increased as the curvature of the road decreases, thus, the acceptable control range increases with an increased curvature and decreases with a decreased curvature.) 
Oka also teaches control performing unit 3 calculates the current position and the target position repeatedly, thereby the system allows for prevention of lane departure and when the vehicle does not travel towards the target position, there must be a prediction of lane departure ([0059]). The control performing unit 3 calculates steering torque to be output by the steering apparatus ([0058]). Driver steering suppression is activated when vehicle current lateral position is less than threshold lateral target position A ([0051]). As such, driver steering is prevented when outside the control permission range and conventional steering must be allowed within the range. As long as the current lateral position is greater than the threshold lateral target position A, any steering command is within the control permission range and, as this embodiment is purely for lane keeping, must be for preventing departure of the lane.
Oka does not teach: 
a predicted departure determiner configured to i) predict a travel path of the vehicle along the traveling lane based on the detected behavior and ii) determine whether the predicted travel path of the vehicle crosses a point on the left lane marker or a point on the right lane marker prior to the vehicle reaching the point on the left lane marker or the point on the right lane marker on a basis of the detected left and right lane markers and the detected behavior of the vehicle; 
a steering torque calculator configured to transmit a drive signal corresponding to steering torque for preventing departure of the vehicle from the lane markers to a steering controller when the predicted departure determiner i) determines that the predicted travel path of the vehicle crosses the point on the left lane marker or the point on the right lane marker prior to the vehicle reaching the point on the left lane maker or the point on the right lane marker and ii) determines that the vehicle is currently traveling within the set control permission range;
However, Joeng teaches determining a necessary yaw rate to assist a driver in maintaining a vehicle in its intended lane of travel without deviating or departing from the lane of travel, which is determined from a predicted deviation amount caused by the lateral displacement and a relative yaw rate ([0032]). Danger of displacement can be determined by the lateral displacement, speed and yaw angle ([0028]), where this is used to determine a straight line predicted path of the vehicle which may cause the vehicle to deviate from the lane of travel ([0029]), and thereby cross over a point on at least one of the lane lines (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane departure control system of Oka, by incorporating the teachings of Joeng, such that along with the current position of the vehicle, predicted positions of the vehicle using a straight line prediction are determined and steering control is executed at least in part based on the predicted positions deviating from the lane of travel of the vehicle, while the vehicle is currently traveling within an acceptable control permission range. 
The motivation to do so is that, as acknowledged by Joeng, such a modification allows helps to prevent repulsion of the steering wheel common in typical lane keeping systems and prevents overcompensation, thereby improving safety ([0007]). 

In regards to claim 4, Oka, as modified by Joeng, teaches the vehicle lane departure prevention control apparatus according to claim 1, wherein the lane shape detector detects the change in the lane curvature on a basis of one of curvature between the left and right lane markers detected by the traveling environment recognizer and behavior in a lateral direction acting on the vehicle detected by the vehicle behavior detector. ([0041], [0042] curvature acquiring unit 5 calculates curvature of lane boundaries from image of lane lines. [0040] process is executed repeatedly, and as such, changes in the lane shape are detected as the lane shape is continually re-determined. This is determining the lane curvatures on a basis of one of curvature detected by the traveling environment recognized and behavior detected by the vehicle behavior detector.)

In regards to claim 8, Oka teaches a lane departure prevention control apparatus for a vehicle, the lane departure control apparatus comprising circuitry configured to (Fig 1, [0034])
recognize a traveling environment ahead of the vehicle and detect a left lane marker that marks a side of a traveling lane in which the vehicle is traveling and a right lane marker that marks a right side of the traveling lane on a basis of the recognized traveling environment, ([0041] image of scenery in front of the vehicle is acquired including a lane and left and right boundary lines of the lane.)
detect behavior of the vehicle, ([0044] yaw angle and [0046] vehicle speed are determined.)
set a control permission range for permitting lane departure prevention control such that the control permission range from the left and right lane markers toward a lane center of the traveling lane using the detected left and right lane markers as references, ([0051] threshold lateral target position A and the vehicle is controlled if the vehicle current lateral position D is less than threshold position A. As such, there is a control permission range set as any lane position larger than the threshold lateral target position A. Fig 4, threshold lateral target position A is set from a lane edge and [0049] set based on the width, speed, and curvature of the lane.)
detect a change in a shape of the lane in which the vehicle is traveling, ([0041], [0042] curvature of lane boundaries from image of lane lines is calculated. [0057] shape of lane including curvature ahead of vehicle is acquired. [0040] process is executed repeatedly, and as such, changes in the lane shape are detected as the lane shape is continually re-determined.) 
wherein the change in the shape of the lane includes a change in a lane curvature, ([0049] the threshold lateral position A decreases with an increase in the absolute value of the curvature, which itself is a change in the control permission range. [0057] control performing unit 3 acquires shape of lane including curvature ahead of vehicle. [0040] process is executed repeatedly, and as such, changes in the lane shape are detected as the lane shape is continually re-determined.)
wherein the circuitry decreases the control permission range that extends from the left and right lane markers toward the lane center of the traveling lane as the lane curvature decreases, ([0051] threshold lateral target position A and the vehicle is controlled if the vehicle current lateral position D is less than threshold position A. This is an acceptable steering range where the acceptable steering is any steering that results in a lateral position greater than the threshold lateral position A. Fig 5A, [0049] the threshold lateral position A decreases with an increase in the absolute value of the curvature, which must cause an increase in the acceptable range. As such, the unacceptable range is reduced as the curvature of the road increases and the unacceptable range is increased as the curvature of the road decreases, thus, the acceptable control range increases with an increased curvature and decreases with a decreased curvature.) and 
wherein the circuitry increases the control permission range that extends from the left and right lane markers toward the lane center of the traveling lane as the lane curvature increases. ([0051] threshold lateral target position A and the vehicle is controlled if the vehicle current lateral position D is less than threshold position A. This is an acceptable steering range where the acceptable steering is any steering that results in a lateral position greater than the threshold lateral position A. Fig 5A, [0049] the threshold lateral position A decreases with an increase in the absolute value of the curvature, which must cause an increase in the acceptable range. As such, the unacceptable range is reduced as the curvature of the road increases and the unacceptable range is increased as the curvature of the road decreases, thus, the acceptable control range increases with an increased curvature and decreases with a decreased curvature.)
	Oka also teaches the current position and the target position are repeatedly calculated, thereby the system allows for prevention of lane departure and when the vehicle does not travel towards the target position, there must be a prediction of lane departure ([0059]). The steering torque to be output by the steering apparatus is calculated ([0058]). Driver steering suppression is activated when vehicle current lateral position is less than threshold lateral target position A ([0051]). As such, driver steering is prevented when outside the control permission range and conventional steering must be allowed within the range. As long as the current lateral position is greater than the threshold lateral target position A, any steering command is within the control permission range and, as this embodiment is purely for lane keeping, must be for preventing departure of the lane.
	Oka does not teach:
predict a travel path of the vehicle along the traveling lane based on the detected behavior,
determine whether the predicted travel path of the vehicle crosses a point on the left lane marker or a point on the right lane marker prior to the vehicle reaching the point on the left lane marker or the point on the right lane marker on a basis of the detected left and right lane markers and the detected behavior of the vehicle, 
transmit a drive signal corresponding to steering torque for preventing departure of the vehicle from the lane marker to a steering controller when i) it is determined that the predicted travel path of the vehicle crosses the point on the left lane marker or the point on the right lane marker and ii) it is determined that the vehicle is currently traveling within the set control permission range, and
However, Joeng teaches determining a necessary yaw rate to assist a driver in maintaining a vehicle in its intended lane of travel without deviating or departing from the lane of travel, which is determined from a predicted deviation amount caused by the lateral displacement and a relative yaw rate ([0032]). Danger of displacement can be determined by the lateral displacement, speed and yaw angle ([0028]), where this is used to determine a straight line predicted path of the vehicle which may cause the vehicle to deviate from the lane of travel ([0029]), and thereby cross over a point on at least one of the lane lines (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane departure control apparatus of Oka, by incorporating the teachings of Joeng, such that along with the current position of the vehicle, predicted positions of the vehicle using a straight line prediction are determined and steering control is executed at least in part based on the predicted positions deviating from the lane of travel of the vehicle, while the vehicle is currently traveling within an acceptable control permission range. 
The motivation to do so is that, as acknowledged by Joeng, such a modification allows helps to prevent repulsion of the steering wheel common in typical lane keeping systems and prevents overcompensation, thereby improving safety ([0007]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Joeng, in further view of Litkouhi (US 20070164852).
In regards to claim 6, Oka, as modified by Joeng, teaches the vehicle lane departure prevention control apparatus according to claim 1.
Oka, as modified by Joeng, does not teach: wherein 
the vehicle behavior detector comprises a plurality of vehicle behavior detectors, and 
the lane shape detector evaluates the change in the lane curvature by selecting two or more of curvature between the left and right lane markers detected by the traveling environment recognizer and behavior in a lateral direction acting on the vehicle detected by each vehicle behavior detector.
	However, Litkouhi teaches both lane marking sensor and condition sensors may provide a controller with curvature radius data ([0030]). The lane marking sensor includes at least one camera and video processor and captures both left and right lane markings ([0024]). The condition sensors continuously determine a number of different conditions of the vehicle, for example, steering angle, yaw rate, and absolute lateral acceleration ([0025]), each of which are behavior of the vehicle. The condition sensors are a plurality of behavior detectors. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane departure control system of Oka, as already modified by Joeng, by incorporating the teachings of Litkouhi such that the radius of curvature is determined using data from both images and condition sensors determining the behavior of the vehicle, which continuously re-determines the radius of curvature and thereby also evaluates the change in the lane curvature.
	The motivation to do so is that, as acknowledged by Litkouhi, determining lane curvature and lane boundaries based on vehicle conditions and behavior, not just from images, allows for a better determination of the lane boundaries thereby enabling more informative and useful driver alerts ([0005], [0007]). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Joeng and Nguyen Van et al. (US 20090265062).
In regards to claim 9, Oka teaches a lane departure prevention control apparatus for a vehicle, the lane departure prevention control apparatus comprising circuitry configured to (Fig 1, [0034])
recognize a traveling environment ahead of the vehicle and detect a lane marker of a traveling lane in which the vehicle is traveling based on the recognized traveling environment, ([0041] image of scenery in front of the vehicle is acquired including a lane and left and right boundary lines of the lane.)
detect behavior of the vehicle, ([0044] yaw angle and [0046] vehicle speed are determined.)
set a control permission range such that the control permission range extends from the lane marker toward a center of the traveling lane, ([0051] threshold lateral target position A and the vehicle is controlled if the vehicle current lateral position D is less than threshold position A. As such, there is a control permission range set as any lane position larger than the threshold lateral target position A. Fig 4, 5A, threshold lateral target position A is set from a lane edge and [0049] set based on the width, speed, and curvature of the lane.) and 
	Oka also teaches the current position and the target position are repeatedly calculated, thereby the system allows for prevention of lane departure and when the vehicle does not travel towards the target position, there must be a prediction of lane departure ([0059]). The steering torque to be output by the steering apparatus is calculated ([0058]). Driver steering suppression is activated when vehicle current lateral position is less than threshold lateral target position A ([0051]). As such, driver steering is prevented when outside the control permission range and conventional steering must be allowed within the range. As long as the current lateral position is greater than the threshold lateral target position A, any steering command is within the control permission range and, as this embodiment is purely for lane keeping, must be for preventing departure of the lane. The threshold lateral target position A is defined relatively generally and includes the necessary cases in which it is exactly half the width of the lane, less than half the width of the lane, and greater than half the width of the lane.
	Oka does not teach: 
predict a travel path of the vehicle along the traveling lane based on the detected behavior, 
determine whether a body of the vehicle crosses over the lane marker prior to the body of the vehicle reaching on the lane marker based on the detected lane marker and the predicted travel path, 
transmit a drive signal corresponding to steering torque for preventing departure of the vehicle from the traveling lane to a steering controller when i) it is determined that the body of the vehicle crosses over the lane marker prior to the body of the vehicle reaching on the lane marker and ii) it is determined that the vehicle is currently traveling within the set control permission range, 
wherein the circuitry is further configured to 
detect a curvature of the traveling lane each time a predetermined time is elapsed, 
compare a first curvature and a second curvature, the first curvature is the latest detected curvature of the traveling lane and the second curvature is a curvature of the traveling lane detected the predetermined time before the first curvature, 
when the first curvature is larger than the second curvature, set a width of the control permission range to be equal to or wider than a half width of the traveling lane, and 
when the first curvature is equal to or smaller than the second curvature, set the width of the control permission range to be narrower than the half width of the traveling lane.
	However, Joeng teaches determining a necessary yaw rate to assist a driver in maintaining a vehicle in its intended lane of travel without deviating or departing from the lane of travel, which is determined from a predicted deviation amount caused by the lateral displacement and a relative yaw rate ([0032]). Danger of displacement can be determined by the lateral displacement, speed and yaw angle ([0028]), where this is used to determine a straight line predicted path of the vehicle which may cause the vehicle to deviate from the lane of travel ([0029]), and thereby cross over a point on at least one of the lane lines (Fig 1). 
	Further, Nguyen Van teaches repeatedly executing every predetermined cycle determinations comparing an absolute value of a current curve curvature with an absolute value of a previous curve curvature to determine if the curvature is increasing or not ([0057], [0058]). Based on this determination, the amount of steering assist control is adjusted, and increased when traveling into a curve ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane departure control apparatus of Oka, by incorporating the teachings of Joeng, such that along with the current position of the vehicle, predicted positions of the vehicle using a straight line prediction are determined and steering control is executed at least in part based on the predicted positions deviating from the lane of travel of the vehicle, while the vehicle is currently traveling within an acceptable control permission range, the vehicle detects curvature every predetermined time cycle, compares the current and most recent past determined curvature, and restricts control based on the vehicle, such that the acceptable steering range is reduced when in a tighter curve and transitions from being half the width of the lane to less than half the width of the lane. 
The motivation to predict as such is that, as acknowledged by Joeng, such prediction allows helps to prevent repulsion of the steering wheel common in typical lane keeping systems and prevents overcompensation, thereby improving safety ([0007]). The motivation to adjust control based on comparisons of curvature where the curvature is determined every predetermined cycle is that, as acknowledged by Nguyen Van, this allows for improved following of a desired path ([0004], [0008]), which one of ordinary skill in the art would have recognized improves the safety of the vehicle. 

In regards to claim 10, Oka, as modified by Joeng and Nguyen Van, teaches the vehicle lane departure prevention control apparatus according to claim 9, wherein the circuitry is further configured to 
Oka also teaches driver steering suppression is activated when vehicle current lateral position is less than threshold lateral target position A ([0051]). As such, driver steering is prevented when outside the control permission range and conventional steering must be allowed within the range. As long as the current lateral position is greater than the threshold lateral target position A, any steering command is within the control permission range and, as this embodiment is purely for lane keeping, must be for preventing departure of the lane. The threshold lateral target position A is defined relatively generally and includes the necessary cases in which it is exactly half the width of the lane, less than half the width of the lane, and greater than half the width of the lane.
Nguyen Van teaches repeatedly executing every predetermined cycle determinations comparing an absolute value of a current curve curvature with an absolute value of a previous curve curvature to determine if the curvature is increasing or not ([0057], [0058]). Based on this determination, the amount of steering assist control is adjusted, and increased when traveling into a curve ([0028]). This is used to determine when the vehicle has entered a curve, which by example may be from a straight line segment (Fig 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane departure control apparatus of Oka, as already modified by Joeng and Nguyen Van, by further incorporating the teachings of Nguyen Van, such that an absolute value of the current and previous curvatures are compared, which includes the case in which the vehicle is entering a curve from a straight road segment or a less curved road segment, and then restricts steering control causing the threshold A of Oka to be adjusted, resulting in the cases in which when the previous road curvature was a straight road the allowable control range is larger than half the width of the lane and when the previous road curvature was not a straight road the allowable control range is further restricted and set to be half the width of the lane. 
The motivation to incorporate Nguyen Van in such a manner is the same as laid out for claim 9 above and acknowledged by Nguyen Van. 

In regards to claim 11, Oka, as modified by Joeng and Nguyen Van, teaches the vehicle lane departure prevention control apparatus according to claim 9, wherein the circuitry is further configured to 
Oka also teaches driver steering suppression is activated when vehicle current lateral position is less than threshold lateral target position A ([0051]). As such, driver steering is prevented when outside the control permission range and conventional steering must be allowed within the range. As long as the current lateral position is greater than the threshold lateral target position A, any steering command is within the control permission range and, as this embodiment is purely for lane keeping, must be for preventing departure of the lane. The threshold lateral target position A is defined relatively generally and includes the necessary cases in which it is exactly half the width of the lane, less than half the width of the lane, and greater than half the width of the lane.
Nguyen Van teaches repeatedly executing every predetermined cycle determinations comparing an absolute value of a current curve curvature with an absolute value of a previous curve curvature to determine if the curvature is increasing or not ([0057], [0058]). Based on this determination, the amount of steering assist control is adjusted, and increased when traveling into a curve ([0028]). This is used to determine when the vehicle has entered a curve, which by example may be from a straight line segment (Fig 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane departure control apparatus of Oka, as already modified by Joeng and Nguyen Van, by further incorporating the teachings of Nguyen Van, such that an absolute value of the current and previous curvatures are compared, which includes the case in which the vehicle is entering a curve from a straight road segment, a more curved road segment, or an equally curved road segment, and then adjusts steering control causing the threshold A of Oka to be adjusted, resulting in the cases in which when the previous road curvature was not straight and the vehicle travels onto a curve that is either the same as the previous road segment curvature or less curved the allowable control range is set to less than half the width of the lane of travel and when the vehicle is traveling from a straight road, which has a curvature of zero, onto a road segment with equal or smaller curvature, the allowable control range is further restricted and set to a smaller range than when traveling at the same or gentler curvature. 
The motivation to incorporate Nguyen Van in such a manner is the same as laid out for claim 9 above and acknowledged by Nguyen Van. 

In regards to claim 12, Oka, as modified by Joeng and Nguyen Van, teaches the vehicle lane departure prevention control apparatus according to claim 10, wherein the circuitry is further configured to 
Oka also teaches driver steering suppression is activated when vehicle current lateral position is less than threshold lateral target position A ([0051]). As such, driver steering is prevented when outside the control permission range and conventional steering must be allowed within the range. As long as the current lateral position is greater than the threshold lateral target position A, any steering command is within the control permission range and, as this embodiment is purely for lane keeping, must be for preventing departure of the lane. The threshold lateral target position A is defined relatively generally and includes the necessary cases in which it is exactly half the width of the lane, less than half the width of the lane, and greater than half the width of the lane.
Nguyen Van teaches repeatedly executing every predetermined cycle determinations comparing an absolute value of a current curve curvature with an absolute value of a previous curve curvature to determine if the curvature is increasing or not ([0057], [0058]). Based on this determination, the amount of steering assist control is adjusted, and increased when traveling into a curve ([0028]). This is used to determine when the vehicle has entered a curve, which by example may be from a straight line segment (Fig 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane departure control apparatus of Oka, as already modified by Joeng and Nguyen Van, by further incorporating the teachings of Nguyen Van, such that an absolute value of the current and previous curvatures are compared, which includes the case in which the vehicle is entering a curve from a straight road segment, a more curved road segment, or an equally curved road segment, and then adjusts steering control causing the threshold A of Oka to be adjusted, resulting in the cases in which when the previous road curvature was not straight and the vehicle travels onto a curve that is either the same as the previous road segment curvature or less curved the allowable control range is set to less than half the width of the lane of travel and when the vehicle is traveling from a straight road, which has a curvature of zero, onto a road segment with equal or smaller curvature, the allowable control range is further restricted and set to a smaller range than when traveling at the same or gentler curvature. 
The motivation to incorporate Nguyen Van in such a manner is the same as laid out for claim 9 above and acknowledged by Nguyen Van. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatano (US 20170233004) teaches steering control such as to suppress deviation from a target path. 
Iwazaki et al. (US 20050267661) adjusting driving support control based upon an image of the environment ahead of the vehicle. 
Otake (US 20180037216) teaches adjusting lane keeping assist based on curvature change. 
Otake et al. (US 20180037260) teaches adjusting lane keeping assist based on curvature change.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661